UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2312



AMERICA ONLINE, INCORPORATED,

                                               Plaintiff - Appellee,

          versus

CHRISTOPHER INGRAM,

                                              Defendant - Appellant,

          and

CONTINENTAL FINANCIAL GROUP,

                                                           Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-97-1563)


Submitted:   March 16, 2005                 Decided:   March 30, 2005


Before LUTTIG, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Ingram, Appellant Pro Se. Anthony Tobias Pierce, AKIN,
GUMP, STRAUSS, HAUER & FELD, L.L.P., McLean, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Christopher Ingram appeals the district court’s order

denying relief on his motion to vacate judgment.   We have reviewed

the record and find no abuse of discretion or reversible error.

Accordingly, we affirm on the reasoning of the district court. See

America Online, Inc. v. Ingram, No. CA-97-1563 (E.D. Va., filed

Sept. 28, 2004; entered Sept. 30, 2004).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -